                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

JOSHUA TRIPP,                                )
                                             )
       Plaintiff,                            )
                                             )
v..                                          )          No. 1:18-cv-01230-JDB-cgc
                                             )
PAUL THOMAS,                                 )
                                             )
       Defendant.                            )


                   ORDER DIRECTING ENTRY OF JUDGMENT,
           CERTIFYING APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On October 4, 2019, the Court issued an order dismissing Plaintiff, Joshua Tripp’s,

pro se complaint and granting leave to file an amended pleading. (Docket Entry (“D.E.”)

8.) Therein, the Court advised Plaintiff that, if he failed to file an amended complaint

within thirty days, the Court would assess a strike pursuant to 28 U.S.C. § 1915(g) and

enter judgment. (Id. at PageID 30.)

       Tripp has not amended his complaint, and the time within which to do so has

expired. Therefore, the Clerk is DIRECTED to enter judgment in accordance with the

October 4, 2019, order dismissing the complaint for failure to state a claim. Further, Tripp

is assessed his first strike under § 1915(g). This strike shall take effect when judgment is

entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).1


       1
       A copy of the October 4 order was mailed to the Plaintiff at the institution in which
he was imprisoned. On October 24, 2019, the envelope was returned with a notation that
       It is CERTIFIED, in accordance with 28 U.S.C. § 1915(a)(3) and Federal Rule of

Appellate Procedure 24(a), that any appeal in this matter would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Plaintiff nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).            See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). McGore sets out specific

procedures for implementing the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b)

(“PLRA”). Therefore, the Plaintiff is instructed that, if he wishes to take advantage of the

installment procedures for paying the appellate filing fee, he must comply with the

procedures set out in the PLRA and McGore by filing an updated in forma pauperis

affidavit and a current, certified copy of his inmate trust account for the six months

immediately preceding the filing of the notice of appeal.

       IT IS SO ORDERED this 21st day of November 2019.

                                                 s/ J. DANIEL BREEN
                                                 UNITED STATES DISTRICT JUDGE




it could not be forwarded. (D.E. 9.) According to the Tennessee Department of
Correction’s website (https://apps.tn.gov/foil-app/search.jsp), Tripp’s sentence ended on
February 21, 2019, and he has been released from custody. He has not submitted a change
of address or otherwise notified the Court of his release or current location. Plaintiff’s
failure to keep the Court apprised of his whereabouts is further grounds for dismissal of
this case pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.
                                             2
